97 F.3d 708
Timothy E. QUILL, M.D.;  Samuel C. Klagsbrun, M.D.;  andHoward A. Grossman, M.D., Plaintiffs-Appellants,v.Dennis C. VACCO, Attorney General of the State of New York;George E. Pataki, Governor of the State of NewYork;  Robert M. Morgenthau, DistrictAttorney of New York County,Defendants-Appellees.
No. 60, Docket 95-7028.
United States Court of Appeals,Second Circuit.
Oct. 15, 1996.

JON O. NEWMAN, Chief Judge:


1
Upon consideration of the request by an active judge of this Court for a poll as to whether the Court should sua sponte rehear this appeal in banc, the poll was deferred pending the decision of the Supreme Court on the petition for a writ of certiorari;  the Supreme Court having granted the petition for a writ of certiorari, --- U.S. ----, 117 S. Ct. 36, 135 L. Ed. 2d 1127 (1996), the request for a poll has been withdrawn.